SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [_] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 33-11986-LA TAXMASTERS, INC. (Exact name of small business issuer as specified in its charter) Nevada 91-2008803 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 900 Town & Country Lane, Suite 400, Houston, Texas 77024 (Address of principal executive offices) (281) 497-5937 (Issuer's telephone number) Crown Partners, Inc. 9663 St. Claude Avenue, Las Vegas, Nevada 89148 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [_] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[_] Yes[_] No Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer [_] Non-accelerated filer [_] Accelerated filed [_] Smaller reporting company [X] Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] As of August 13, 2009, there were 303,712,899 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2009 and 2008 4 Consolidated Statements of Cash Flows Forthe Six Months Ended June 30, 2009 and 2008 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T.Controls and Procedures 9 PART II: OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults upon Senior Securities 10 Item 4. Submission of Matters to a vote of Security Holders 10 Item 5. Other Information 10 Item 6.Exhibits 10 Signatures 10 2 PART I –FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS(Unaudited) TAXMASTERS, INC. (formerly known as Crown Partners, Inc.) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Prepaid Total current assets Fixed assets Equipment (net) Total Assets $ $ Liabilities & Stockholders’ Deficit Current liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Advances from related party Notes payable - related party Salaries payable Note payable Total current liabilities Stockholders’ Deficit Convertible preferred stock, $.001 par value, 500,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 1,000,000,000 authorized, 2,712,899 * shares issued and outstanding Additional-paid-in-capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities & Stockholders' Deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 3 TAXMASTERS, INC. (formerly known as Crown Partners, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS
